HAROLD'S STORES, INC.



STOCK OPTION AGREEMENT





This Agreement is made and entered into effective _________, __ ("Effective
Date") by and between Harold's Stores, Inc., an Oklahoma corporation
("Company"), and ___________, an employee of Company, or a subsidiary of Company
("Employee").





WITNESSETH:



WHEREAS, Company desires to grant Employee an option to purchase shares of its
Common Stock, par value $0.01 per share ("Common Stock"), as hereinafter
provided in order to carry out the purpose of the Harold's Stores, Inc. 1993
Performance and Equity Incentive Plan ("1993 Plan").



NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties agree as follows:



1. Grant of Option. Subject to the terms contained herein, Company hereby grants
to Employee as of the Effective Date, the right and option, herein called the
"Option," to purchase all or any part of an aggregate of ______ shares of Common
Stock. The right to purchase the underlying shares shall constitute a
Non-Qualified Stock Option, as defined in the 1993 Plan.



2. Purchase Price. The purchase price of the shares of Common Stock covered by
the Option shall be $_____ per share, subject to adjustment as provided in
Paragraph 6 and the 1993 Plan.



3. Term of Option. The Option shall become vested and exercisable in
installments at the annual rate of _____ percent (__%) of the total number of
shares of Common Stock constituting the Option, beginning on the Effective Date,
and on each anniversary date of the Effective Date an additional __% shall vest
and become exercisable, such that all of the shares shall have become vested and
the Option may thereafter be exercised in full on the fourth anniversary of the
Effective Date. The Option may be exercised as to the aggregate number of shares
then vested and exercisable, subject to the terms of this Agreement and the 1993
Plan, at any time and from time to time until ______ (__ years after the
Effective Date, or for such other period set forth in Paragraph 5 hereof. Except
as provided in Paragraph 5, the Option may not be exercised at any time unless
Employee shall have been in the continuous employ of the Company or any
subsidiary of the Company from the Effective Date hereof through the date of the
exercise of the Option.



4. Non-transferability. The Option shall not be assignable or transferable by
Employee, except by will or by the laws of descent and distribution. During the
life of Employee, the Option shall be exercisable only by him or her.



5. Termination of Employment; Death of Employee. In the event of the death of
Employee while in the employ of Company, any unvested installments of the Option
shall be accelerated as of the date of death, and the Option shall be
exercisable in full by the heirs or other legal representatives of Employee at
any time within twelve (12) months following the date of death. In the event of
termination of employment of Employee for any reason other than death, the
Option shall be exercisable by Employee or his or her legal representative with
in three (3) months after the date of termination of employment (within twelve
(12) months after termination in the case of termination due to disability, as
determined by the Committee, as defined below) as to all shares of Common Stock
vested on the date of such termination; provided, however, that Company by
action of the Board of Directors or authorized committee thereof (the Board or
such committee being referred to herein as "Committee") may in its sole
discretion (based upon a recommendation of management of Company) approve
acceleration of any then unvested installments of the Option. In no event, may
the Option be exercised more than ten (10) years after the Effective Date
hereof.



6. Reorganizations and Recapitalizations of Company.



A. Subject to the other provisions of this Agreement, the existence of the
Option granted hereunder shall not affect or restrict in any way the right or
power of Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in Company's
capital structure of its business or any merger or consolidation of Company, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, any issue of shares of Common
Stock or shares of any other class of capital stock or warrants or rights to
acquire such shares, or the dissolution or liquidation of Company, or any sale
or transfer of all or any part of its assets or business, or any corporate act
or proceeding, whether of a similar character or otherwise.



B. In the event of any change in capitalization affecting the Common Stock, such
as a stock dividend, stock split, recapitalization, merger, consolidation,
split-up, combination or exchange of shares or other form of reorganization or
any other change affecting the Common Stock ("Change in Capitalization"), a
proportionate adjustment shall be made with respect to the aggregate number of
shares of Common Stock covered by this Option and the price per share to the end
that Employee shall be entitled to receive the same number and kind of stock,
securities, cash, property or other consideration as if this Option had been
exercised immediately preceding such Change in Capitalization.



C. In the event of a Change in Control (as defined below) of Company, and except
as the Committee may expressly determine otherwise in connection with any Change
in Control, any unvested portion of the Option outstanding on the date of such
Change in Control shall become immediately and fully exercisable.



D. A "Change in Control" of Company shall have occurred if any Acquiring Person
(other than Company, any Subsidiary, any employee benefit plan of Company or of
any subsidiary, or any person or entity organized, appointed or established by
Company or any subsidiary for or pursuant to the terms of any such plans), alone
or together with its Affiliates and Associates, shall become the beneficial
owner of thirty-five percent (35%) or more of the shares of Common Stock then
outstanding, except pursuant to an offer for all outstanding shares of Company's
Common Stock at a price and upon such terms and conditions as a majority of the
Continuing Directors determine to be in the best interests of Company and its
shareholders (other than the Acquiring Person or any Affiliate or Associate
thereof on whose behalf the offer is being made), and the Continuing Directors
no longer constitute a majority of the Board.



"Acquiring Person" means any person (any individual, firm, corporation or other
entity) who or which together with all Affiliates and Associates, shall be the
beneficial owner of a substantial block of Company's Common Stock; provided,
however, that Acquiring Person shall not mean Harold G. Powell, or any
Affiliate, Associate, spouse, or lineal descendent of Harold G. Powell,
including an adopted child of a lineal descendant.



"Affiliate" and "Associate" shall have the respective meanings ascribed to such
terms in Rule 12B-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934 as from time to time in effect.



"Continuing Director" means (i) any individual who is a member of the Board,
while such individual is a member of the Board, who is not an Acquiring Person,
or an Affiliate or Associate of an Acquiring Person, or a representative or
nominee of an Acquiring Person or of any such Affiliate or Associate and was a
member of the Board prior to the occurrence of the Change in Control date, or
(ii) any successor of a Continuing Director, while such successor is a member of
the Board, and who is not an Acquiring Person, or an Affiliate or Associate, and
is recommended or elected to succeed the Continuing Director by a majority of
the Continuing Directors.



7. Method of Exercising Option. The Option may be exercised, in whole or in
part, by written notification to Company on the form of Notice of Election to
Exercise attached hereto as Exhibit A, or such other form of written election
approved from time to time by the Committee. The completed Notice of Election to
Exercise shall be accompanied by cash or a certified or cashier's check for the
aggregate purchase price of the number of shares being purchased, or upon
exercise of the Option, Employee may, with approval of the Committee, pay for
the shares: (i) by tendering Common Stock of Company already owned by Employee
with such Common Stock to be valued based on the shares tendered at the Fair
Market Value (as defined below) determined on the date the Option is exercised;
or (ii) surrendering a portion of the Option with such surrendered Option to be
valued based on the difference between the Fair Market Value of the shares
underlying the surrendered Option on the date of exercise and the aggregate
option purchase price of the shares underlying the surrendered Option
("Surrender Value"); or (iii) with a combination of cash, Common Stock and
surrender of a portion of the Option. The Committee may also permit Employee to
simultaneously exercise the Option and sell the shares of Common Stock thereby
acquired, pursuant to a brokerage or similar arrangement, approved in advanced
by the Committee, and use the proceeds from such sale as payment of the purchase
price of the shares being acquired upon exercise of the Option.



Notwithstanding any provision hereof, the obligation of Company to sell and
deliver shares of Common Stock under the Option shall be subject to all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchange as may be required. Employee shall not
exercise any portion of the Option and Company will not be obligated to issue
any shares under the Option if the exercise thereof or if the issuance of the
shares shall constitute a violation by Employee or Company of any applicable law
or regulation. Company may require as a condition to the issuance of any shares
of Common Stock upon exercise of the Option that Employee remit an amount
sufficient, in Company's opinion, to satisfy all applicable FICA, federal, state
or other withholding tax requirements related to the exercise of the Option. If
approved by the Committee, Employee may satisfy such obligation in whole or in
part by surrendering a portion of the Option covering shares having a Surrender
Value equal to the amount of such requirement.



8. Rights as a Shareholder. Employee shall have no rights as a shareholder with
respect to any shares covered by the Option until the date of issuance of a
stock certificate to him or her for such shares.



9. Subsidiary. As used herein, the term "subsidiary" shall mean any present or
future corporation in which Company has a proprietary interest (but only if
Company owns, directly or indirectly, stock possessing at lease least fifty
percent (50%) of the total combined voting power of all classes of stock in such
corporation), as the Board of Directors of Company shall determine from time to
time.



10. Fair Market Value. "Fair Market Value" means, if the shares of Common Stock
are traded on a national securities exchange, the closing price of the shares on
such national securities exchange on the day on which such value is to be
determined or, if no shares were traded on such day, on the next preceding day
on which shares were traded, as reported by National Quotation Bureau, Inc. or
other national quotation service. If the principal market for the shares is the
over-the-counter market, Fair Market Value means the closing "asked" price of
the shares in the over-the-counter market on the date on which such value is to
be determined or, if such asked price is not available, the last sales price on
such day, on the next preceding day on which the shares were traded, as reported
by the National Association of Securities Dealers Automatic Quotation System
(NASDAQ) or other national quotation service. If at any time shares of Common
Stock are not traded on an exchange or in the over-the-counter market, Fair
Market Value shall be the value determined by the Committee, taking into
consideration those factors affecting or reflecting value which they deem
appropriate.



11. Option Plan. The terms of the Option and the rights and responsibilities of
the parties hereto shall be governed by the 1993 Plan. In the event of any
inconsistency between the terms of this Agreement and the 1993 Plan, the terms
of the 1993 Plan shall control.



 

 

IN WITNESS WHEREOF the parties hereto have executed this Stock Option Agreement
effective as of the day and year first above written.



 

COMPANY:



HAROLD'S STORES, INC.



BY:______________________________



 

EMPLOYEE:



_________________________________





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

928973



EXHIBIT A



HAROLD'S STORES, INC.

Stock Option Agreement



 

NOTICE OF ELECTION TO EXERCISE



 

The undersigned grantee of options under the Harold's Stores, Inc. 1993
Performance Equity and Incentive Plan ("1993 Plan") hereby elects to exercise
the following options to the number of shares set forth below:



Number of Shares Remaining Number of

Grant Date of Common Stock Shares of Common

of Option

Purchased Hereby Stock Under Option





 





 

 

pursuant to the terms of that certain Stock Option Agreement dated
__________________ between the undersigned and Harold's Stores, Inc.
("Agreement"). In accordance with the terms of the Agreement and the 1993 Plan,
the undersigned has delivered to Harold's Stores, Inc. the aggregate exercise
price for the options or has made other acceptable arrangements for satisfaction
of such exercise price.



Executed and delivered this _______ day of ______________, _________.



 

___________________________________

OPTIONEE



Agreed and accepted this _____day of ______________, _________.



HAROLD'S STORES, INC.





By: ________________________________



 

 

 